DOWNEY, Chief Judge,
specially concurring:
A composite drawing of appellant was admitted into evidence at the trial. Appellant also offered in evidence a composite drawing of a co-defendant, but it was rejected. Through inadvertence the rejected composite found its way into the jury room together with the other properly admitted exhibits. Without the first suggestion of any prejudice accruing therefrom, appellant seeks reversal of his conviction because the jury was able to consider a composite of a co-defendant which appellant unsuccessfully attempted to have admitted into evidence. Surely it was error to allow the non-admitted exhibit into the jury room, but harmless within the meaning of Section 59.041, Florida Statutes (1977).
Accordingly, I agree that the judgment appealed from should be affirmed.